Citation Nr: 1031091	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  03-31 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision in July 2006 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which, in part, denied entitlement to the benefits 
currently sought on appeal.

In April 2008 the Veteran appeared before the undersigned Acting 
Veterans Law Judge in a videoconference hearing.  The hearing 
transcript has been associated with the claims file.

The claim was remanded by the Board in September 2008 for 
additional development and has now been returned to the Board.

The record shows that additional evidence was received from the 
Veteran in support of his appeal subsequent to the claim being 
forwarded to the Board.  While this evidence was not accompanied 
by a waiver of the Veteran's right to initial consideration of 
the new evidence by the RO, the service representative in April 
2010 subsequently waived initial consideration of the new 
evidence by the RO.  Accordingly, the Board will consider the new 
evidence in the first instance in conjunction with the issues on 
appeal.  38 C.F.R. §§ 19.9, 20.1304(c).  


FINDINGS OF FACT

1.  The Veteran is service-connected for PTSD, rated as 50 
percent disabling; diabetes mellitus, rated as 20 percent 
disabling; tinnitus, rated as 10 percent disabling; pes planus, 
bilateral hearing loss, erectile dysfunction and, diabetic 
retinopathy, all rated as non-compensably disabling.  The 
combined rating is 60 percent.

2.  The Veteran is not shown to be unable to secure or follow a 
gainful occupation as a result of his service-connected 
disabilities. 


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.321(b)(1), 3.340, 3.341(a), 4.1, 4.3, 4.15, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application.  
VA notified the appellant in letters dated in April 2006 and 
November 2008 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what part 
of that evidence is to be provided by the claimant and notice of 
what part VA will attempt to obtain.  VA fulfilled its duty to 
assist the claimant in obtaining identified and available 
evidence needed to substantiate a claim.  VA provided adequate 
notice of how disability ratings and effective dates are assigned 
in the November 2008 letter.  The claimant was afforded a 
meaningful opportunity to participate in the adjudication of the 
claim, including appearing at a hearing before the undersigned.  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The evidence of record 
contains the Veteran's post-service VA and private medical 
records, including a Social Security Administration (SSA) 
determination.  The evidence of record also contains several 
reports of VA examinations which address the Veteran's 
employability.  The examination reports obtained are fully 
adequate as they address all of his service-connected 
disabilities and their effect on his unemployability; they all 
contain opinions based on a review of the claims folders; and, in 
combination, they contain sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

This matter was remanded in September 2008 for further 
development (additional treatment records, further examination, 
and readjudication).  A review of the record shows that there has 
been substantial compliance with all remand instructions.  As 
requested in the remand, recent treatment records were obtained; 
the Veteran underwent VA audiology, diabetes mellitus and mental 
health (2) examinations.  Stegall v. West, 11 Vet. App. 268 
(1998).  While the 2008 remand indicated that a sole examiner was 
requested to assess the Veteran's employability in light of all 
of his service-connected disabilities, the fact that the Board 
received multiple opinions on the issue of employability "was 
sufficient to resolve the issue for which an advisory medical 
opinion was requested."  D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008).  Further, the Veteran's representative found that the 
Board's remand instructions had been complied with.  See 
Appellant's Post-Remand Brief at 4.

The Veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be obtained 
in order to fairly decide this appeal, and have not argued that 
any error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced him in the adjudication 
of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied.  For all the foregoing reasons, the Board 
will proceed to the merits of the Veteran's appeal.  

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Analysis

In order to establish service connection for a total rating based 
upon individual unemployability due to service-connected 
disability, there must be an impairment so severe that it is 
impossible to follow a substantially gainful occupation.  See 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching 
such a determination, the central inquiry is "whether the 
veteran's service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  For VA purposes, the term 
"unemployability" is synonymous with an inability to secure and 
follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 
Fed. Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or to 
the impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for 
an award of total rating based on unemployability.  When a 
veteran's schedular rating is less than total (for a single or 
combination of disabilities), as here, a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated at 
60 percent or more.  When there are two or more disabilities, at 
least one disability must be ratable at 40 percent or more, and 
any additional disabilities must result in a combined rating of 
70 percent or more, and the disabled person must be unable to 
secure or follow a substantially gainful occupation.  See 38 
C.F.R. § 4.16(a).  A total disability rating may also be assigned 
on an extra-schedular basis, pursuant to the procedures set forth 
in 38 C.F.R. § 4.16(b), for veterans who are unemployable by 
reason of service-connected disabilities, but who fail to meet 
the percentage standards set forth in section 4.16(a).  Thus, the 
Board must evaluate whether there are circumstances, apart from 
any non-service-connected conditions and advancing age, which 
would justify a total rating based on unemployability.

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 
(1994).

The Veteran here is service-connected for posttraumatic stress 
disorder (PTSD), evaluated as 50 percent disabling; diabetes 
mellitus, rated as 20 percent disabling; tinnitus, rated as 10 
percent disabling; pes planus, bilateral hearing loss, erectile 
dysfunction and, diabetic retinopathy, all rated as non-
compensably disabling.  His combined rating is therefore 60 
percent.  See 38 C.F.R. § 4.25.  As such, he does not meet the 
threshold requirements under 38 C.F.R. § 4.16(a).  

However, the Board must still consider whether the competent 
evidence otherwise demonstrates that the Veteran is unable to 
secure or follow a substantially gainful occupation.  If such is 
shown, then the case would be referred to the Director, 
Compensation and Pension Service for extra-schedular 
consideration.  See 38 C.F.R. § 4.16(b).  As stated in Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a 
claim for a TDIU without producing evidence, as distinguished 
from mere conjecture, that the Veteran can perform work that 
would produce sufficient income to be other than marginal.  

A review of the objective evidence does not support the Veteran's 
claim of unemployability.  

The Board notes that it received a copy of the Veteran's Social 
Security Administration determination dated in February 2006 
which found the Veteran to be disabled as of April 2004.  His 
disabilities included diabetes, sensorineural hearing loss, 
status post fractures of both legs, PTSD, and major depressive 
affective disorder.  The Veteran was requested to complete and 
return VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability.  The Veteran failed to 
submit the form.  The SSA decision noted the Veteran had at least 
a high school education.  He reported last working as a 
construction worker.  He last worked full time in 1988, and 
worked part time as a laborer/painter from 1988-1997.   

At a May 2006 VA examination moderate PTSD symptomatology was 
noted.  The examiner opined that the Veteran's PTSD would not 
have any significant effect on his ability to carry out work 
responsibilities, but that he "would be concerned about" the 
Veteran's irritability, and consequent inability to interact with 
other people.  However, he stated that the Veteran "would 
probably be able to function in some capacity in which he would 
not have to interact a great deal with other people."  The June 
2006 diabetes mellitus examination report indicated that the 
Veteran's diabetes was poorly controlled and "will likely affect 
adversely" his employability.  His other medical conditions were 
fairly stable and do not adversely affect his employability.

The audiologist who conducted the Veteran's audio examination 
that same month found although is hearing loss was described as 
"moderate-severe", it should have "minimal" effect on 
functioning.  With the use of hearing aids, the audiologist 
opined that the Veteran would hear "very well"; however, his 
understanding of speech "may be" further impaired where 
background noise is present. 

During his April 2008 Videoconference hearing, the Veteran 
testified that was not able to get along with anyone.  He last 
worked at a shipyard and lost his job due to a physical 
altercation.  He did not subsequently seek any other work.  He 
testified that if he were an employer he would not hire himself.  
The Veteran's self-described common law wife submitted a 
statement wherein she stated that the Veteran was not employable 
due to diabetes and PTSD.

A November 2008 VA physician reviewed the claims folders and 
found that the Veteran would be capable of a sedentary to light 
duty occupation based on his service-connected diabetes mellitus 
with mild peripheral neuropathy, his diabetic neuropathy with 
vision corrected to 20/20, and his pes planus and erectile 
dysfunction which caused no functional limitations.  A December 
2008 audiologist found that the Veteran's service-connected 
tinnitus would have no effect on his employability, and that his 
hearing loss disorder should cause only minimal limitations.  The 
audiologist's findings were very similar to those of the 
audiologist in 2006.  The only significant impact on 
employability seemed to be "employment involving substantial 
telephone use" which she described as "difficult." 

A February 2009 PTSD examiner noted that the Veteran's 
performance on a symptom validity test was significantly worse 
than would be expected by mere chance strongly suggesting 
intentionally poor effort on his part.  The results corroborated 
the results of the current gold standard instrument for the 
assessment of response style and "strongly suggest that his 
response style in the current exam involved the intentional or 
deliberate feigning or exaggeration of symptoms."  The examiner 
concluded that the Veteran did not have total occupation and 
social impairment due to PTSD and that PTSD did not result in 
deficiencies in areas like work and family relations.  However, 
the examiner found that the Veteran's reported disturbances in 
motivation and mood  and difficulty in establishing and 
maintaining work and social relationships would likely cause 
reduced occupational reliability and productivity.  In a May 2009 
addendum the VA examiner noted that his opinion that individual 
unemployability was not caused by or a result of PTSD was based 
on his examination, a review of the DSM-IV PTSD criteria, and a 
review of the claims folders.  From a perspective of his PTSD 
symptoms exclusively he found that the Veteran appeared to be 
capable of gainful employment "at a wide variety of 
occupations."

A March 2010 VA psychiatry outpatient treatment record noted that 
the Veteran gave a medical history of "being run over by a MVA 
in Vietnam and broke both his legs" and that he was "unable to 
work."  The psychiatrist noted in the record "pt unable to work 
due to PTSD, DM, chronic pain and trouble walking; uses cane to 
ambulate with difficulty."

The Veteran argues that his SSA determination and the March 2010 
VA psychiatrist's opinion support his claim and therefore TDIU 
should be granted.  However, both the SSA disability 
determination and the March 2010 outpatient treatment record 
based their findings that the Veteran was disabled and 
unemployable based on nonservice-connected (i.e., bilateral leg 
disorder) as well as service connected disabilities.  Further, 
the opinion of the March 2010 physician is based on incorrect 
facts.  While the Veteran reported to that physician that he 
broke both his legs in a motor vehicle accident in Vietnam, the 
service treatment records show that he only suffered abrasions on 
the legs after being hit by a truck and was released from the 
hospital after being held only a few days for observation.  
Further, October 2004 X-ray findings of the legs were normal; in 
other words, recent X-rays revealed no objective evidence of old 
fractures.  As the March 2010 finding as to the severity of the 
Veteran's nonservice-connected leg condition and his 
unemployability is based on an inaccurate factual premise, it is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The Veteran himself believes that he is unable to obtain and 
maintain substantially gainful employment due to his service-
connected disabilities.  At his hearing in April 2008, he 
described how his attitude and problems with people led to 
multiple job dismissals and job changes.  He attributed such 
problems to his PTSD.  Nevertheless, the lay testimony of the 
Veteran and his wife in this regard is outweighed by the medical 
professionals of record who considered his various disorders and 
provided evaluations as to his ability to work.  Further, based 
on his misrepresentations during his March 2010 psychiatric 
treatment visit and based on the results of not one but two 
psychological tests for validity in 2009, the Board finds that 
the Veteran is not credible to the extent he provides history or 
describes the severity of his symptoms.  Caluza v. Brown, 7 Vet. 
App. 498, 510-511 (1995) ("Credibility can be generally 
evaluated by a showing of interest, bias, or inconsistent 
statements, and the demeanor of the witness, facial plausibility 
of the testimony, and the consistency of the witness 
testimony.")

Further, and more significantly, the preponderance of the medical 
evidence is against the claim.  Taken together, the medical, 
audiological, and psychiatric and psychological assessments in 
2006, 2008, and 2009 reveal that the Veteran is not unable to 
obtain or maintain substantially gainful employment, consistent 
with his education and occupational experience, due to his 
service-connected disorders.  His service-connected tinnitus, 
erectile dysfunction, and pes planus have been assessed by 
medical professionals as having no impact on employability, and 
all his medical conditions combined result in him being capable 
of sedentary or light duty employment, which covers a wide range 
of jobs.  Further, his hearing loss has been deemed to limit 
employment only minimally, with the exception of a job that 
required a lot of time on the telephone.  Finally, his PTSD, 
while it would likely cause reduced occupational reliability and 
productivity functional limitation, it would not cause total 
unemployability.  In fact, the competent medical evidence 
suggests that, despite his PTSD, he was capable of gainful 
employment "at a wide variety of occupations" and that his 
functioning would be better with employment where "he would not 
have to interact a great deal with other people."  For the 
reasons and bases discussed, the Board finds that there is a 
preponderance of evidence against the claim of entitlement to a 
TDIU, so the benefit-of-the-doubt rule does not apply.  38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER


Entitlement to TDIU is denied.  



____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


